DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
	This action is in response to papers filed 9/28/2021.
	Claims 1-20 are pending.
	Claims 1-2, 4, 12 have been amended.
Applicant's election with traverse of group I, n=5, Tn5 n variable length 6 nucleotides, a length produced in 100bp range in the reply filed on 4/12/2021  is acknowledged.  The traversal is on the ground(s) that the response asserts there is no search burden. .  This is not found persuasive because as stated in the restriction requirement : In the instant case the product of group II can be used to make a Ref Seq library.  Thus the product has a materially different use and searching both would place a serious search burden on the office. Further the product of group III, can be used to make a Ref Seq library.  Thus the product has a materially different use and searching both would place a serious search burden on the office.
Claims 15--20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/12/2020.
Claims 1-14 are being examined.
.
Priority
	The instant application was filed 03/28/2018 and claims priority from provisional application 62487359, filed 04/19/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2021 and 12/28/2021 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  It is noted the examiner has not compared the references in the specification to those supplied on the IDS.
Drawings
The drawings are objected to because the replacement sheet of 9/29/2020 has provided a single SEQ ID NO for the longer of the 3 sequences in the figure.  However, 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
37 CFR 1.821 (d) requires, “Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d).
Response to Arguments


    PNG
    media_image1.png
    97
    471
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-12, 14 is/are rejected under 35 U.S.C. 103 as being patentable over Salathia (US20160053253), Adey (Genome Biology (2010) volume 11, pages 1-17).
The specification teaches, “The term "complexity" refers the total number of different sequences in a population. For example, if a population has 4 different sequences then that population has a complexity of 4.”(page 14).

Salathia teaches, “In some embodiments, the amplification primer binding site is a transposase adapter sequence, such as, for example, the Nextera adaptor sequence V2.A14 or V2.B15. The barcode can be preceded or followed by a molecular barcode (unique molecular identifier, or "UMI") that would allow for the detection of PCR duplicates.” (0063)
Salathia teaches:

 “[0069] In some embodiments, tagmentation is performed using a transposase mixture that contains adapter sequences that are not found in the first strand synthesis primer. Doing so produces tagmentation fragments that bear different adapter sequences compared to the sequence incorporated into the first strand synthesis primer. For example, in some embodiments, the transposase mixture exclusively comprises transposomes having one type of adapter sequence. Fragments that were generated by this type of mixture are referred to herein as "symmetric fragments" and do not produce sequenceable clusters on an Illumina flowcell. In some embodiments, the transposase mixture may comprise some amount of the sequence incorporated into the first strand synthesis primer, wherein the amount is low enough to still allow all or substantially all of the 3' cDNA fragments to be amplified and sequenced. For example, the adapter sequences in the transposome mixture may comprise less than 0.01%, 0.1%, 1%, 2%, 3%, 4%, 5%, 6%, 7%, 8%, 9%, 10%, 11%, 12%, 13%, 14%, 15%, 16%, 17% 18%, 19%, 20%, or less than 25%, 30%, 35%, 40%, 45% or less than 50% of the sequence incorporated into the first strand synthesis primer. It will be appreciated that where two transposase adapters are typically used, either one of the two adapters can be incorporated into the first strand synthesis primer, and the other adapter can be used during the tagmentation event. For example, in the exemplary embodiments set forth in FIGS. 3A, 3B, 4A and 4B, where one adapter sequence is incorporated into the first strand synthesis primer, that adapter is not used in the tagmentation mixture. FIGS. 3A and 3B show one embodiment where adaptor V2.A14 is incorporated into the first 

[[0070] In some embodiments, the number of single cells that can be multiplexed is significantly increased by incorporating indexes into the transposome adapter sequences. As exemplified in FIG. 5, each individual cell can be identified using a cell-specific barcode and each set of cells (for example, a plate of 96 cells) can be contacted with a tagmentation mixture having a plate-specific barcode incorporated into the transposome adapter sequence. In the example shown in FIG. 5, the cDNAs from each of the 96 cells on a plate are pooled prior to tagmentation, and then the tagmented samples are pooled for multiplexed sequencing. It will be appreciated that any number of cells can be pooled prior to tagmentation, and that use of a 96 well plate is simply one of a variety of embodiments. For example, a set of 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, or more than 100, 200, 300, 400, 500, 600, 700, 800, 900 or more than 1000, and any intermediate number of cells may be pooled for tagmentation. First strand synthesis may take place in any single or multi-well vessel, such as a multi-well plate, chip, microfluidic device, emulsion, bead mixture, or any other suitable format for multiplex handling of a plurality of cells. 

Salathia teaches:
0084] As used herein, the term " tagmentation" refers to the modification of DNA by a transposome complex comprising transposase enzyme complexed with adaptors comprising transposon end sequence. Tagmentation results in the simultaneous fragmentation of the DNA and ligation of the adaptors to the 5' ends of both strands of duplex fragments. Following a purification step to remove the transposase enzyme, additional sequences can be added to the ends of the adapted fragments, for example by PCR, ligation, or any other suitable methodology known to those of skill in the art. 

[0085] The method of the invention can use any transposase that can accept a transposase end sequence and fragment a target nucleic acid, attaching a transferred end, but not a non-transferred end. A "transposome" is comprised of at least a transposase enzyme and a transposase recognition site. In some such systems, termed "transposomes", the transposase can form a functional complex with a transposon recognition site that is capable of catalyzing a transposition reaction. The transposase or integrase may bind to the transposase recognition site and insert the transposase recognition site into a target nucleic acid in a process sometimes termed " 

[0086] In standard sample preparation methods, each template contains an adaptor at either end of the insert and often a number of steps are required to both modify the DNA or RNA and to purify the desired products of the modification reactions. These steps are performed in solution prior to the addition of the adapted fragments to a flowcell where they are coupled to the surface by a primer extension reaction that copies the hybridized fragment onto the end of a primer covalently attached to the surface. These `seeding` templates then give rise to monoclonal clusters of copied templates through several cycles of amplification. 

[0087] The number of steps required to transform DNA into adaptor-modified templates in solution ready for cluster formation and sequencing can be minimized by the use of transposase mediated fragmentation and tagging. 

[0088] In some embodiments, transposon based technology can be utilized for fragmenting DNA, for example as exemplified in the workflow for Nextera.TM. DNA sample preparation kits (Illumina, Inc.) wherein genomic DNA can be fragmented by an engineered transposome that simultaneously fragments and tags input DNA ("tagmentation") thereby creating a population of fragmented nucleic acid molecules which comprise unique adapter sequences at the ends of the fragments. 

[0089] Some embodiments can include the use of a hyperactive Tn5 transposase and a Tn5-type transposase recognition site (Goryshin and Reznikoff, J. Biol. Chem., 273:7367 (1998)), or MuA transposase and a Mu transposase recognition site comprising R1 and R2 end sequences (Mizuuchi, K., Cell, 35: 785, 1983; Savilahti, H, et al., EMBO J., 14: 4893, 1995). An exemplary transposase recognition site that forms a complex with a hyperactive Tn5 transposase (e.g., EZ-Tn5.TM. Transposase, Epicentre Biotechnologies, Madison, Wis.). 

Salathia teaches, “certain embodiments, a plurality of droplets can be presented, wherein each droplet in the plurality bears a unique sample barcode and/or UMI sequences, each of which are unique to a molecule. Thus, a person of ordinary skill in the art will understand that in some embodiments, the barcodes are unique to a droplet and the UMI are unique to a molecule.” (0093).
Adey teaches, “a hyperactive derivative of the Tn5 transposase is used to catalyze in vitro integration of synthetic oligonucleotides into target DNA at a high 
for function (outside end and inside end). A 19 bp hyperactive derivative (mosaic end, ME) is sufficient for transposition provided that the intervening DNA is long enough to allow the two ends to come in close proximity in order to form a complex with a Tn5 transposase homodimer. The relatively low activity of the wild-type Tn5 transposase was cumulatively increased through several classes of mutation [13]. In a classical in vitro transposition reaction, hyperactive Tn5 transposomes (hyperactive transposase mutant bound to ME-flanked DNA) bind target DNA and catalyze the insertion of
ME-flanked DNA into the target DNA with high frequency [14]. When free synthetic ME adaptors are used instead (isolated from one another, in contrast to MEflanked DNA in which two ME sequences are linked by the intervening DNA), transposase activity results in fragmentation and end-joining of the synthetic ME adaptor to the 5’ end of target DNA. To generate fragment libraries compatible with massively parallel DNA
sequencing, limited-cycle PCR is used to append platform-specific primers (Figure 1b).” (page 4).
With  regards to claim 1, Salathia teaches, “[0091] Briefly, a "transposition reaction" is a reaction wherein one or more transposons are inserted into target nucleic acids at random sites or almost random sites. Essential components in a transposition reaction are a transposase and DNA oligonucleotides that exhibit the nucleotide sequences of a transposon, including the transferred transposon sequence and its complement (i.e., the non-transferred transposon end sequence) as well as other components needed to form a functional transposition or transposome complex. The 

Adey teaches PCR amplification and next generation sequencing following tagmenting reaction (figure 2).
Therefore it have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use adapters with unique molecular barcodes (at least 3 unique sequences)  and transposase sequences with a transposon to fragment and attach the adapter for later amplification and sequencing.  The artisan would be motivated as Salathia specifically suggests the use of unique molecular barcodes for each nucleic acid molecule of a single cell as part of adapter sequences with transposase sequence and the teachings of Salathia and Adey suggest the combining of adapters, transposase and nucleic acids.  The artisan would have a reasonable expectation of success as the artisan would merely be following the teachings of the art.
With regards to claim 2, there would be multiple copies of a single adapter in mixture after amplification.
With regards claim 3, there would be multiple different adapters with unique molecular barcodes in the solution and thus the complex would have different adapters.
With regards to claim 4, Salathia teaches the use of genomic DNA in tagmentation assay, as Salathia does not teach it is amplified it anticipates or renders obvious unamplified genomic DNA.  (0088)

Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to the claims to pick a number of unique  molecular barcodes from 5 to 40 to identity sequences of cells of interest.  The artisan would be motivated to provide barcodes such that different samples, sequences or cells can be differentiated.  The artisan would have a reasonable expectation of success as the artisan is merely selecting the number of barcodes in the adapters to differentiate samples, sequences or cells.
With regards to claim 9, Adey teaches next generation sequencing of the tagmented sequences (figure 2).
With regards to claim 10, Adey teaches paired end sequencing (sequencing page 14).
With regards to claim 11, Salathia teaches the use of Tn5 (0089).
With regards to claim 12, Adey teaches the use of barcodes of 9 nucleotides (barcode design, page 16).
With regards to claim 14, Adey teaches PCR amplification (figure 2).
Response to arguments
The response traverses the rejection by reviewing case law and MPEP citations the representative feels are important.  These are noted.  
The response traverses the rejection asserting, “Paragraph [0069] teaches "the transposase mixture exclusively comprises transposomes having one type of adapter sequence." This type of mixture generates fragments that are "symmetric" and cannot 
The response continues by arguing, “Paragraph [0069] also discloses that two transposase adapters can be used in which "one of the two adapters can be incorporated into the first strand synthesis primer, and the other adapter can be used during the tagmentation event." So, although two transposase adapters are  used, one adapter is incorporated into a primer, and is not used in the tagmentation mixture. The fragments generated are either symmetric (unable to be amplified and/or sequenced) or 
The response further asserts, “This is still not a teaching or a suggestion of a set of adaptors of the formula X-Y, wherein region X is a sequence from a population that has a complexity of n, wherein n is at least 3, and region Y is a double-stranded recognition sequence for the transposase as recited in claim 1.”  This argument has been thoroughly reviewed but is not considered persuasive as Salathia teaches, “0092] The adapters that are added to the 5' and/or 3' end of a nucleic acid can comprise a universal sequence. A universal sequence is a region of nucleotide sequence that is common to, i.e., shared by, two or more nucleic acid molecules. Optionally, the two or more nucleic acid molecules also have regions of sequence differences. Thus, for example, the 5' adapters can comprise identical or universal nucleic acid sequences and the 3' adapters can comprise identical or universal sequences. A universal sequence that may be present in different members of a plurality of nucleic acid molecules can allow the replication or amplification of multiple different sequences using a single universal primer that is complementary to the universal sequence. Some universal primer sequences used in examples presented herein include the V2.A14 and V2.B15 Nextera.TM. sequences.”  Salathia further teaches, “In some embodiments, the amplification primer binding site is a transposase adapter sequence, such as, for example, the Nextera adaptor sequence V2.A14 or V2.B15. The barcode can be preceded or followed by a molecular barcode (unique molecular identifier, or "UMI") that would allow for the detection of PCR duplicates.” (0063) Salathia teaches, “certain embodiments, a plurality of droplets can be presented, 
The response provides arguments with respect to the X-Y formula for paragraphs 0084 and 0092.  These arguments are not persuasive for the reasons of record. 
The response further traverses the rejection asserting the rejection does not specifically teach where the complexity of 3 sequences is taught.  This argument has been thoroughly reviewed but is not considered persuasive as there 23 chromosomes in the human genome and thousands of RNA transcripts in a cell.  Salthia teaches a unique molecule sequence (or barcode) for each molecule in a cell, thus one of skill in the art would recognize there are more than 3 sequence or X regions.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salathia (US20160053253), Adey (Genome Biology (2010) volume 11, pages 1-17) as applied to claims 1-4, 8-12, 14  above, and further in view of Wang (Nature Protocols (2013) volume 8, pages 2022-2032).
The teachings of Salathia and Adey are set forth above.
While Salathia and Adey suggest the use of adapters with variable sequences (barcodes), they do not teach molecular barcode is single stranded.
However, Wang teaches the use of adapters that are partially double stranded and partially single stranded (figure 1 (i)).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design adapters with double stranded 
With regards to claim 7, Wang teaches oligonucleotide replacement and gap repair (2024).
Response to Arguments
The response traverses the rejection for the reasons set forth with respect to the independent claims.  These arguments are not persuasive for the reasons of record.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salathia (US20160053253), Adey (Genome Biology (2010) volume 11, pages 1-17) as applied to claims 1-4, 8-12, 14  above, and further in view of Gormley (US20140194324).
The teachings of Salathia and Adey are set forth above.
While Salathia and Adey tagmenting to attach adapters to nucleic acids, they do not teach the length of fragments produced or fragments of 100 bp.
However .Gormley teaches the use of an immobilized transposase to tagment samples.  Gormley teaches in paragraph 0059 that fragments of the tagmentation assay can be 100 bp or less to 1000 bp.  Gormley teaches in 0060 fragments of 100 bp or more 100,00	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design the tagmenting assay to produce fragments of 100bp to 1000 bp.  The artisan would motivated to produce .
Response to Arguments
The response traverses the rejection for the reasons set forth with respect to the independent claims.  These arguments are not persuasive for the reasons of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. 16/295838 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The instant claims are drawn to a tagmentation reaction with adapters with a complexity of 3 in an X-region and a transposase recognition region and amplifying .
	The claims of 838 encompass a tagmentation reaction with adapters with a variable region and a transposase recognition region and amplifying. Claim 1 recites, 
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant claims are species of the claims of 838.  It would have been further prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims that a population of oligonucleotides with variable regions encompass a complexity of at least 3.  The instant claims are thus obvious variants.
Response to arguments


Claim 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending US patent  10,711,269. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The instant claims are drawn to a tagmentation reaction with adapters with a complexity of 3 in an X-region and a transposase recognition region and amplifying .
The claims of 269 encompass a tagmentation reaction with adapters with a variable region(claim 2 and 3)  and a transposase recognition region and amplifying. Claim1 of 269 states, “A method for making an asymmetrically-tagged sequencing library, comprising: (a) obtaining a symmetrically-tagged library of cDNA or genomic DNA fragments, wherein at least some of the members of the library comprise a top strand comprising a 5' sequence tag and a 3' sequence tag, wherein the 5' and 3' sequence tags comprise complementary sequences; (b) hybridizing a first primer to a region of the 3' sequence tag of the library, wherein the first primer comprises a 3' region which is complementary to said region of the 3' sequence tag of the library, and a 5' non-complementary tail; (c) extending the first primer to produce primer extension 
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant claims are species of the claims of 269 It would have been further prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims that a population of oligonucleotides with variable regions encompass a complexity of at least 3.  The instant claims are thus obvious variants.
Response to arguments
The response traverses the ODP rejection asserting the examiner has not explicitly detailed how the claims of patent meet the limitations.  This argument has been thoroughly reviewed but is not considered persuasive as the instant rejection addresses these issues.
Claim 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending US patent  9,771,575. Although the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The instant claims are drawn to a tagmentation reaction with adapters with a complexity of 3 in an X-region and a transposase recognition region and amplifying .
The claims of 575 encompass a tagmentation reaction with adapters with a variable region(claim 14)  and a transposase recognition region and amplifying. Claim 1 of 575 states, “method of tagging DNA in a plurality of DNA samples, the method comprising: (i) providing a first planar solid substrate comprising a plurality of spatially-addressable features, wherein each feature: (a) is in a separate aqueous droplet; and (b) comprises a transposase complex, wherein the transposase complex is bound to the surface of the first planar solid substrate and comprises a first oligonucleotide domain comprising a unique barcode sequence; and (ii) combining the plurality of features with one or more DNA samples that are on a second planar solid substrate, wherein the combining is done under conditions that permit transposase-mediated tagging of DNA, to produce a plurality of tagged DNA samples.” Claim 5 of 575 states, “wherein the providing step (i) comprises: contacting a mixture of transposase complexes with first oligonucleotide domain sequences comprising different unique barcodes with a solid substrate comprising an array of barcode-specific oligonucleotide features under hybridization conditions, thereby producing a solid substrate comprising a plurality of features that each comprise a transposase complex.

Response to arguments
The response traverses the ODP rejection asserting the examiner has not explicitly detailed how the claims of patent meet the limitations.  This argument has been thoroughly reviewed but is not considered persuasive as the instant rejection addresses these issues.
Claim 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending US patent  10,240,196. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	 The instant claims are drawn to a tagmentation reaction with adapters with a complexity of 3 in an X-region and a transposase recognition region and amplifying .
The claims of 196 encompass a tagmentation reaction with adapters with a variable region( barcode claim 6)  and a transposase recognition region and amplifying. 
 Claim 1 of 196 states, “A method comprising: (a) contacting a sample comprising double stranded DNA fragments having an average length of from 150 bp to 
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant claims are species of the claims of196. It would have been further prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims that a population of oligonucleotides with variable regions encompass a complexity of at least 3.  The instant claims are thus obvious variants.
Response to arguments
The response traverses the ODP rejection asserting the examiner has not explicitly detailed how the claims of patent meet the limitations.  This argument has 
Summary
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634